DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 5/17/2021.
2. 	Claims 20-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-27
Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Create a plurality of products, each product comprising, at least one product account, each transaction product account associated with one type of value units of a plurality of value units – Certain Methods of Organizing Human Activity.

Receive a plurality of connections, over the network, from a plurality of external services – Insignificant Pre-solution Activity
Generate, by the product creator, a user interface, the user interface displayed on a graphical display associated with a first partner user device, of the plurality of partner user devices, the user interface operable to: 
configure instrument product data; 
submit change requests, the change requests associated with, at least, a plurality of limitations – Certain Methods of Organizing Human Activity.
Receive, at the product creator, the instrument product data from the user interface of the first partner user device, the instrument product data defining the creation of a first product and comprising configuration, configuration comprising the plurality of limitations defining limits for at least one electronic transaction, the at least one electronic transactions associated with at least one external service, wherein the limitations comprise, at least, an allowed quantity, at least one allowed geography, blocked external services, and a velocity; wherein at least one limitation, of the plurality of limitations, is associated with the at least one electronic transaction – Certain Methods of Organizing Human Activity.
Para [0046] and [0047] of the Specification describe transaction product data as comprising settlement date, partner fee, risk, mail date, etc.  Based on Fig. 5, transaction instrument product data contains transaction product data 505 and partner 
See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” are abstract concepts similar to the claims in Electric Power Group); Intellectual Ventures I, 850 F.3d at 1340 (identifying the abstract idea of collecting, displaying, and manipulating data); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1345, 1347 (Fed. Cir. 2014) (finding the “claims generally recite . . . extracting data [and] recognizing specific information from the extracted data” and that the “claims are drawn to the basic concept of data recognition”).
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 
Connecting, by the transaction product creator, the transaction product to the communications network – Insignificant Pre-solution Activity.
A transaction product computer comprising a processor, a memory, and a second plurality of programming instructions, when executed by the processor, cause the processor to:
receive a plurality of connections from the plurality of external services;

The vetting of financial transactions to reduce fraud is a fundamental economic principle or practice which is a certain method of organizing human activity that constitutes an abstract idea. (See 2019 § 101 Guidance, 84 Fed. Reg. at 52.)
Examiner notes that the concept of limiting transaction based on a limitation is similar to tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One).  
The claimed steps are directed to providing financial products to users in order to carry out a transaction and thus fall under the grouping of Certain Methods of Organizing Human Activity.
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Hence, the independent claims recite abstract ideas.
The dependent claims limit the abstract idea to exchange rate, device parameters, and risk data limitations which are also abstract. 
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two

Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a computer.  Para [0030] of the Specification discloses that the features and functionalities of the various embodiments may be implemented on one or more general purpose computers.  Examiner thus notes that the additional element is recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, the claims do not amount to anything significantly more than an instruction to apply the abstract ideas of – creating products comprising product accounts; generating graphical user interface to configure instrument product data and submit change requests; receiving investment product data comprising transaction limitations; upon receiving transaction from external service, limiting transaction based on at least one limitation – using generic computers.  
Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Therefore, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computer to perform the steps of – creating products comprising product accounts; generating graphical user interface to configure instrument product data and submit change requests; receiving investment product data comprising transaction limitations; upon receiving transaction from external service, limiting transaction based on at least one limitation – amounts to no more than mere instructions to apply the exception using generic components.  
When considered individually or as an ordered combination, the claims fail to transform the abstract ideas of receiving production configuration and limiting transaction into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-27
Claims 20-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clements et al. (US 2015/0254648 A1) in view of Ronca et al. (US 2015/0363770 A1).

Claim 20:
A transaction product system comprising:
a network-connected product configuration computer comprising a processor, a memory, and a first plurality of programming instructions, the first plurality of programming instructions, when executed by the processor, cause the processor to:
create a plurality of products, each product comprising, at least one product account, each transaction product account associated with one type of value units of a plurality of value units;
(See Clements: Para [0029] (“multiple user accounts”), [0031], [0032], [0033])
receive a plurality of connections, over the network, from a plurality of transaction product partner user devices;
(See Clements: Fig. 5; Para [0066], [0069], [0075], [0076])
receive a plurality of connections, over the network, from a plurality of external services;
(See Ronca: Para [0054] – [0058])

configure instrument product data; 
submit change requests, the change requests associated with, at least, a plurality of limitations;
(See Ronca: Para [0050] (“In some embodiments, customer device 110 also may comprise graphical user interface (GUI) 114. GUI 114 is generally operable to tailor and filter data presented to customer 102”), [0063] (“For example, customer 102 may request a certain amount of funds in a particular customer account 203 in a first currency be exchanged for an approximately equivalent amount of funds in a second currency, such as a cryptocurrency.”), [0077] (“As a result, customer 102 may communicate a new request for a different cryptocurrency conversion.”)
receive, at the product creator, the instrument product data from the user interface of the first partner user device, the instrument product data defining the creation of a first product and comprising configuration, configuration comprising the plurality of limitations defining limits for at least one electronic transaction, the at least one electronic transactions associated with at least one external service, wherein the limitations comprise, at least, an allowed quantity, at least one allowed geography, blocked external services, and a velocity, wherein at least one limitation, of the plurality of limitations, is associated with the at least one electronic transaction;
(See Clements: Para 
[0032] (“The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, or the like) associated with the token that may limit the transactions in which the user 2 may enter.  The limits may be placed on the token by the user 2, or another entity .”)
[0060] (“Block 218 of Fig. 4 illustrates that one or more limits may be placed on the tokens, users 2, and/or digital wallets.  For example, the limits may include the maximum aggregate amount spent using the account, the maximum single transaction amount, number of transactions allowed, geographic restrictions (e.g., specific merchant, area, zip code, city, county, state, country, radius from a specified point, route along one or more roads, or other like geographic location), merchant limits, product limits, or the like.  Additional limits may include timeframe limits, such as hourly, time of day, daily, weekly, monthly, or custom timeframes (e.g., every other day, every Saturday, or the like).  All of the different types of limits may be approval limits or denial limits, such that for example the limits may include allowing transactions in specific geographic areas and/or for a particular time, or denying transactions in specific geographic areas and/or for a particular time.  In other embodiments of the invention the use of a specific token or digital wallet may include the ability to lock, unlock, and/or suspend use the specific token or digital wallet on an as needed basis.  For example, the administrator may be able turn on or off the use of the token or digital wallet to allow or prevent transactions.”)
wherein the first transaction product is configured by receiving configuration information from the first transaction product partner user device over the network;
wherein the received configuration of the first transaction product defines a plurality of limitations for a plurality of transactions associated to the first transaction product partner user device;
(See Clements: Para [0029] (”Moreover, the tokens themselves, or the user accounts, users, digital wallets, or the like associated with the tokens may have limitations that limit the transactions that the users may enter into using the tokens.  The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amount limits, transaction numbers, geographic locations, or other like limits as is described herein.”)

receive a plurality of connections from the plurality of external services;
 (See Ronca: Para [0053] (“Customer device 110 may communicate over network 120 with enterprise cryptocurrency server 130”), 
[0054] (“Enterprise cryptocurrency server 130 may communicate over network 120 with one or more exchange servers 140.”), 
[0055] (“Exchange servers 140 may receive requests to purchase, sell, or transfer cryptocurrency or to transfer funds via links 116”), 
[0056] (“In certain instances enterprise cryptocurrency server 130 may interact with third party enterprise server 150”)
[0058] (“Enterprise cryptocurrency server 130 may also interact with payment service server 170 to provide various transaction functionality to customers 102.  Customers 102 may use payment service server 170 to transact online electronic payments using virtual accounts 172.  In certain embodiments, links 116 communicatively coupling payment service server 170 to enterprise cryptocurrency server 130 may be a dedicated interface in addition to being coupled to network 120.  A financial institution may facilitate the transferring of funds to and from virtual accounts 172 associated with customers 102.  In some embodiments, funds may be transferred from accounts associated with customers 102 in enterprise cryptocurrency server 130 to virtual accounts 172 or vice versa”)
upon receiving the at least one electronic transaction from a first external service of that at least one external services, limiting the at least one electronic transaction based on the at least one limitation.
(See Clements: Para [0034] (“In other embodiments, if limits have been placed on the token, the tokenization service 50 may determine whether or not the transaction information meets the limits and ”), [0039] (“If the transaction meets the limits associated with the token or user account, then the issuing financial institution 20 allows the transaction. If the transaction information does not meet one or more of the limits, then the issuing financial institution 20 denies the transaction.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Clements as it relates to managing digital wallets to include the above noted disclosure of Ronca as it relates to cryptocurrency payment system.  The motivation for combining the references would have been to set limits to cryptocurrency transactions.

Claim 25 is similar to claim 20 and rejected on similar grounds.

Claim 21:
wherein the value units can be calculated to have at least one exchange rate.
(See Ronca: Para [0010], [0011])

Claim 22:
wherein the instrument product data comprises a plurality of parameters associated with the first product user device.
(See Clements: Para [0024], [0027], [0034])

Claim 23:
wherein the at least one limitation further comprises risk data, the risk data comprising:

withdrawal amount;
purchase amount;
adjustment amount;
refund count; or
refund amount;;
limiting a number of pin failure;
blocked categories; or
any combination thereof.
(See Clements: Para [0039], [0032], [0060])

Claim 26 is similar to claim 23 and rejected on similar grounds.

Claim 24:
wherein the user interface is operable to submit change request for limiting transaction on a per-transaction basis for the at least one electronic transaction.
(See Ronca: Para [0219] – [0221])

Claim 27 is similar to claim 24 and rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
101
Applicant analogizes the pending claims with Example 35 of the Subject Matter Eligibility Examples of 2019 PEG.
Examiner finds this unpersuasive.
Fraud by impersonation at the ATM is common problem that leads of losses.  Claim 2 of Example 35 aims to solve this by employing a sequence of nonconventional technical steps.  Whereas the conventional verification process at an ATM involved entering a PIN, the limitations of Claim 2 depart from this conventional process by having the ATM generate random code, the mobile device generating an image with encrypted code data in response to random code and then making the determination on whether transaction should process.  This constituted significantly more than entering PIN on a keypad.
In contrast, the current invention does not describe any problems similar to identify impersonation fraud at an ATM.  Nor do the claims describe any technical steps such as generating an image with encrypted code data to overcome fraudulent impersonators.  The only technological element recited in the claims is a general purpose computer comprising a generic processor.  The only purpose that the computer is used for in the current claims is to display a transaction product so that a user may submit change request and limit and limit a transaction based on limitation.  
The steps recited in claims, at most, refer to a high level conceptual framework for limiting a transaction based on at least one limitation.  This is not a specific technique for improving a computer but a change in the abstraction providing the principles for limiting a transaction.  Claims have to describe how to solve a problem in 
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the 
Similarly here, providing information to assist a card issuer to limit a transaction to a risky cardholder may improve the business bottom line of the card issuer but does not improve any computers or technology.
Previous Arguments
Applicant argues that one with ordinary skills in the art would clearly recognize how to create “one or more APIs generated as transaction products” with the disclosed functionality.
In response Examiner notes that Applicant’s statements only underscores the fact that the API in the invention is generic and functionally claimed.  If no particular API is explicitly disclosed in the Specification but if one of ordinary skill in the art can create an API as transaction product from the Specification, then it is no longer an inventive concept.  If a person of ordinary skills can create a feature from a Specification then this features is not an invention but already in the possession of the public.
Applicant argues that the claims do not meet the Electric Power test.
Examiner respectfully disagrees.
A close inspection of the Specification fails to reveal any technical details to achieve any of the above objectives.  Para [0007] of the Specification states: What is needed is a configurable transformation engine used by an issuing institution to receive configurable input and transform this data into one or more end user accessible application programming interfaces that can be used to create one or more transaction products.  This would allow significantly more transaction .  
However, Examiner notes that the claimed steps do not disclose any technical means to achieve the above objectives.  The claims here use generic functional language to achieve the purported objectives.  For example, the term API has been recited at the highest level of generality and may reasonably be interpreted as a generic API that is no more than software per se and abstract.  The claims here do no more than require generic computer elements to perform generic computer functions rather than improve computer capabilities.
Finally, with respect to generating an API, Examiner notes that in light of the Specification, which does not provide any technical details, this may reasonably be interpreted as generic API that is being output to partners and users.  There is no disclosure of the type of API or how the API is generated.  Instead, this limitation is result focused and abstract.  
An application programming interface (API) is an interface or communication protocol between a client and a server intended to simplify the building of client-side software.  It has been described as a “contract” between the client and the server, such that if the client makes a request in a specific format, it will always get a response in a specific format or initiate a defined action.  An API may be for a web-based system, operating system, database system, computer hardware, or software library.  An API specification can take many forms, but often includes specifications for routines, data structures, object classes, variables, or remote calls. POSIX, Windows API and ASPI are examples of different forms of APIs. Documentation for the API usually is provided to facilitate usage and implementation.

MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  
For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement.  The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
Similarly here, Examiner notes that the claimed steps merely provide a method of creating products comprising product accounts, receiving product data with transaction 
As in Electric Power, the claims provide only a result-oriented solution and do not go beyond collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer technology.  The claims define a desirable information based result and not limited to inventive means of achieving the result.  Merely performing the steps of receiving and manipulation of information to provide a humanly comprehensible amount of information useful for users, by itself does not transform the otherwise abstract processes of information collection and analysis.  The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas.  The focus of the claims is not on improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Merely receiving data, creating data based product and presenting data via generic APIs – does not give rise to patent eligible invention.
For the above reasons, claims are patent ineligible under § 101.
103


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693